Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friza et al. (US 20160345084 A1).
Regarding Claim 1, Friza teaches: An acoustic transducer device (Figs. 1-8), comprising: a package having a base substrate (112) and a covering element (110) that together define an inner space of the package (as shown), the base substrate having a sound port in acoustic communication with an environment external to the package (central opening of 112); a MEMS acoustic transducer in the inner space of the package and having an acoustic chamber facing the sound port (MEMS chip 108); and a filtering module in the inner space of the package and arranged between the MEMS acoustic transducer and the sound port (particle filter structure 106 arranged between 108 and 112), the filter module including a filtering membrane with a plurality of through openings in fluid connection with the sound port and the acoustic chamber (grid elements 154 with through holes 156), the filtering membrane being made of semiconductor material (¶ [0030]: silicon) and having a thickness that is less than 10 microns (.mu.m) (252, 424 and ¶ [0043]: “In various embodiments, the height (symbolized in FIG. 4B by a first arrow 424) of the exposed polysilicon elements, in other words of the exposed grid elements 408, 410, may be in the range from about 5 .mu.m to about 15 .mu.m, for example in the range from about 6 .mu.m to about 14 .mu.m, for example in the range from about 7 .mu.m to about 13 .mu.m. The height 424 has a substantial effect on the stiffness of the formed particle filter. In other words, the larger the height 424 is selected, the stiffer the particle filter will become. Illustratively, as shown in FIG. 4B, the polysilicon elements 252 function as a grid and thus as the particle filter.”).
Regarding Claim 2, Friza teaches: wherein each of the plurality of through openings has a shape and size such as to inhibit passage of contaminating particles having a size larger than 5 .mu.m (the 
Regarding Claim 3, Friza teaches: wherein a ratio between a sum of volumes of the plurality of through openings and volumes of suspended portions of the filtering membrane is comprised between 0.3 and 0.7 (¶ [0043]-[0044]).
Regarding Claim 4, Friza teaches: wherein the semiconductor material is silicon (¶ [0030]: silicon).
Regarding Claim 7, Friza teaches: wherein the MEMS acoustic transducer is on the filtering module and forms a stack (as shown).
Regarding Claim 8, Friza teaches: wherein the filtering membrane is entirely contained within the acoustic chamber (as shown).
Regarding Claim 9, Friza teaches: wherein the filtering membrane comprises a layer of hydrophobic material facing the sound port (¶ [0087]).
Regarding Claim 10, Friza teaches: An electronic system, comprising: a microprocessor (ASIC, ¶ [0002]); and an acoustic transducer device coupled to the microprocessor (Figs. 1-8 and ¶ [0002]), the acoustic transducer device including: a package having a base substrate (112) and a covering element (110) that together define an inner space of the package (as shown), the base substrate having a sound port in acoustic communication with an environment external to the package (central opening of 112); a MEMS acoustic transducer in the inner space of the package and having an acoustic chamber facing the sound port (MEMS chip 108); and a filtering module in the inner space of the package and arranged between the MEMS acoustic transducer and the sound port (particle filter structure 106 arranged between 108 and 112), the filter module including a filtering membrane with a plurality of through openings in fluid connection with the sound port and the acoustic chamber (grid elements 154 with through holes 156), the filtering membrane being made of semiconductor material (¶ [0030]: silicon) and having a thickness that is less than 10 microns (.mu.m) (252, 424 and ¶ [0043]: “In various embodiments, the height (symbolized in FIG. 4B by a first arrow 424) of the exposed polysilicon elements, in other words of the exposed grid elements 408, 410, may be in the range from about 5 .mu.m to about 15 .mu.m, for example in the range from about 6 .mu.m to about 14 .mu.m, for example in the range from about 7 .mu.m to about 13 .mu.m. The height 424 has a substantial effect on the stiffness of the formed particle filter. In other words, the larger the height 424 is selected, the stiffer the particle filter will become. Illustratively, as shown in FIG. 4B, the polysilicon elements 252 function as a grid and thus as the particle filter.”).
Regarding Claim 11, Friza teaches: wherein the electronic system is at least one of: a mobile communication device, a cellphone (¶ [0004] mobile phone), a smartphone, a computer, a tablet, a PDA, a notebook, a wearable device, such as a smartwatch, a voice recorder, a player of audio files with voice-recording capacity, or a console for videogames.
Regarding Claim 12, Friza teaches: wherein the filtering membrane comprises a layer of hydrophobic material facing the sound port (¶ [0087]).
Regarding Claim 13, Friza teaches: wherein each of the plurality of through openings has a shape and size such as to inhibit passage of contaminating particles having a size larger than 5 .mu.m (the cited range includes holes of about 5 micro meters which would inhibit passage of particles larger than 5 micro meters).
Regarding Claim 16, a method for assembling the structure of Claim 1 is recited. Therefore, Claim 16 is rejected for the same reasons as above with respect to Claim 1 as the structure would require the assembling steps of Claim 16.
Regarding Claim 17, Friza teaches: wherein the filtering membrane inhibits passage of contaminating particles above 5 .mu.m 
Regarding Claim 18, Friza teaches: wherein each of the plurality of through openings has a shape and size such as to inhibit passage of contaminating particles having a size larger than 5 .mu.m (the cited range includes holes of about 5 micro meters which would inhibit passage of particles larger than 5 micro meters).
Regarding Claim 19, Friza teaches: wherein package body is a substrate (as shown), the method further including placing a cap over the substrate enclosing the MEMS acoustic transducer (110).
Regarding Claim 20, Friza teaches: wherein the semiconductor material is silicon (¶ [0030]: silicon).

Allowable Subject Matter
Claims 5-6, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651